     Case 4:20-cv-04034 Document 11 Filed on 12/14/20 in TXSD Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION


FREDRIC N. ESHELMAN,

       Plaintiff,
                                                      Case No. 4:20-CV-04034
v.
                                                       JURY DEMANDED
TRUE THE VOTE, INC.,

       Defendant.


                  PLAINTIFF FREDRIC N. ESHELMAN’S
             EMERGENCY MOTION FOR EXPEDITED DISCOVERY

       Plaintiff Fredric N. Eshelman files this emergency motion for expedited discovery

from Defendant True the Vote, Inc. (“Defendant” or “True the Vote”) consisting of four

requests for production, three interrogatories, and one deposition of limited duration.

Mr. Eshelman requests that the Court allow the deposition of Ms. Catherine

Engelbrecht—Defendant’s founder and executive director—to be taken on five business

days’ written notice. As to the requests for production and interrogatories, Mr. Eshelman

requests that this Court require Defendant to respond to such discovery requests within

five business days of service.

                                      Background

       In November 2020, Mr. Eshelman wired $2.5 million in donations to Defendant

on condition that Defendant use the funds expeditiously to support an effort to

investigate, litigate, and expose suspected illegal balloting and fraud in the 2020 general



                                         1
     Case 4:20-cv-04034 Document 11 Filed on 12/14/20 in TXSD Page 2 of 8




election. See Pl.’s Verified Compl. ¶ 10 (Dkt. No. 1). Approximately two weeks after

Defendant received the money, when it became apparent that Defendant was not

fulfilling its obligations and had dismissed the election-related lawsuits it had promised to

pursue, Mr. Eshelman requested an accounting from Defendant to validate its

expenditures. He also requested a return of the remaining funds so that he could redeploy

them in pursuing his stated goal. Notwithstanding repeated efforts by Mr. Eshelman,

Defendant provided no information about money it had already spent and refused to

return the remaining funds to Mr. Eshelman unless he agreed to release claims against

Defendant.

       Before filing this lawsuit, Mr. Eshelman attempted to obtain an accounting and a

return of his money, to no avail. After filing this lawsuit, Mr. Eshelman discovered that

the address Defendant identified on the Secretary of State’s website as the address for its

registered agent (Ms. Engelbrecht) is occupied by an unrelated business that has never

heard of Ms. Engelbrecht. In addition, the other address identified by Defendant on the

Secretary of State’s website is a tax office that is “closed until tax season.” In short,

Defendant is, at a minimum, misrepresenting the location of its operations to the public.

Mr. Eshelman fears Defendant is also misrepresenting the extent and nature of its

operations.

       Because of the time-sensitive nature of election-related lawsuits and the potential

that Defendant will attempt to abscond with his money, Mr. Eshelman requested

injunctive relief in his Verified Complaint and has filed a Verified Motion for

Preliminary Injunction. Mr. Eshelman now asks that the Court permit him to obtain


                                          2
     Case 4:20-cv-04034 Document 11 Filed on 12/14/20 in TXSD Page 3 of 8




targeted discovery from Defendant regarding the amount and location of the remaining

funds and any efforts by Defendant to spend or move those funds.

                             Summary of the Argument

      Mr. Eshelman seeks narrowly tailored discovery specifically relevant to the

preservation of his assets and is not seeking to expedite all discovery for the pending

lawsuit. Because Mr. Eshelman’s request for expedited discovery is targeted to his

request for injunctive relief and is not onerous, good cause exists to warrant

Mr. Eshelman’s motion for expedited discovery.

      Defendant has received the Complaint and waived service (Dkt. No. 9), but

Defendant has not yet appeared in the lawsuit. Mr. Eshelman has served a copy of this

motion, via electronic mail and facsimile, on the attorney who represents Defendant.

Even if Defendant chooses not to respond, however, there is precedent for granting

motions for expedited discovery on an ex parte basis. See, e.g. PSS World Med. Inc. v.

Fairchild, No. 1:11-CV-22, 2011 WL 13217506, at *2 (E.D. Tex. Feb. 3, 2011) (granting

expedited discovery before the defendant has appeared or had the opportunity to

respond).

                              Argument and Authorities

      Although parties generally may not conduct discovery until after they have held a

Rule 26(f) conference, the Federal Rules of Civil Procedure contemplate that discovery

may be expedited in appropriate circumstances, such as when one party seeks a

preliminary injunction or faces a showing of irreparable harm. See FED. R. CIV. P. 26(d)

& advisory committee’s note (1993); Accruent, LLC v. Short, No. 1:17-CV-858, 2017


                                        3
     Case 4:20-cv-04034 Document 11 Filed on 12/14/20 in TXSD Page 4 of 8




WL 8811606, at *1 (W.D. Tex. Nov. 8, 2017); Chanel, Inc. v. Kamalsilver.com, No.

4:14-CV-2617, 2014 WL 12605584, at *1 (S.D. Tex. Oct. 17, 2014); St. Louis Group,

Inc. v. Metals and Additives Corp., 275 F.R.D. 236, 240 (S.D. Tex. 2011); Tracfone

Wireless, Inc. v. Wazir-Ali, No. H-08-0641, 2008 WL 10901781, at *1 (S.D. Tex. Mar.

17, 2008).

      Courts require the movant to show “good cause” to justify an order authorizing

discovery prior to the Rule 26(f) conference. See St. Louis Group, Inc., 275 F.R.D. at

239; Chanel, Inc., 2014 WL 12605584, at *1. “Good cause” exists when the need for the

expedited discovery outweighs the prejudice to the responding party or “when there is

some showing of irreparable harm that can be addressed by limited, expedited

discovery.” St. Louis Group, Inc., 275 F.R.D. at 239–40. The subject matter related to

the requests for expedited discovery should be narrowly tailored in scope. See id. at 240;

see also Accurent, LLC, 2017 WL 8811606, at *1.

      “In determining whether good cause exists, courts often consider (1) whether a

preliminary injunction is pending; (2) the breadth of the discovery requests; (2) the

breadth of the discovery requests; (3) the purpose for requesting the expedited discovery;

(4) the burden on the defendants to comply with the requests; and (5) how far in advance

of the typical discovery process the request was made.” Accurent, LLC, 2017 WL

8811606, at *1 (internal quotation marks and citation omitted).

      Applying the facts set out above, Mr. Eshelman requested injunctive relief in his

Complaint and in his Verified Motion for Preliminary Injunction. The attached discovery

requests are narrowly tailored to discovering information about the amount and location


                                         4
     Case 4:20-cv-04034 Document 11 Filed on 12/14/20 in TXSD Page 5 of 8




of Mr. Eshelman’s remaining funds and any plans Defendant has for moving or spending

those funds. Unlike in St. Louis Group, Inc., Mr. Eshelman is not seeking to conduct

“free-ranging” depositions, but rather seeks to serve four requests for production and

three interrogatories. See Proposed Interrogatories and Requests for Production, attached

as Ex. A. He also seeks to depose Ms. Engelbrecht for no longer than two hours.

Mr. Eshelman seeks this discovery so that he can ensure the preservation of his remaining

funds and prevent an irreparable injury that would result from the dissipation of his

money.     Because there are few discovery requests, and because those requests are

narrowly tailored, the burden on Defendant in responding is minimal. Finally, although

Defendant seeks this discovery in advance of when it is ordinarily permitted under the

Rules, the Court could order the parties to conduct a Rule 26(f) conference as soon as

Defendant filed its answer, after which point the parties could begin the typical discovery

process.

      As described in detail in the Verified Complaint and Verified Motion for

Preliminary    Injunction—which     Mr.       Eshelman   incorporates   herein—Defendant

wrongfully refuses to account for the money already spent and to return Mr. Eshelman’s

remaining funds. The fact that Defendant will not provide Mr. Eshelman with any

information regarding his money, coupled with the fact that Defendant’s identified

addresses apparently belong to other businesses, reflect the very real possibility that

Defendant will abscond with or otherwise spend Mr. Eshelman’s money and will be

judgment proof.    Therefore, this narrowly drawn request for expedited discovery is




                                          5
     Case 4:20-cv-04034 Document 11 Filed on 12/14/20 in TXSD Page 6 of 8




reasonable in light of the irreparable harm to Mr. Eshelman caused by the Defendant’s

actions.

                                       Conclusion

       For the reasons described above, the Court should permit Mr. Eshelman to conduct

limited discovery that is narrowly tailored to obtain information regarding the location of

Mr. Eshelman’s remaining funds and Defendant’s efforts to move or expend those funds.

Mr. Eshelman therefore requests that the Court (1) allow him to serve the discovery

attached as Exhibit A, (2) require Defendant to respond within five business days, and

(3) permit Mr. Eshelman to depose Ms. Engelbrecht on five days’ notice for a period of

no more than two hours.




                                         6
     Case 4:20-cv-04034 Document 11 Filed on 12/14/20 in TXSD Page 7 of 8




                                          Respectfully submitted,

                                          /s/ J. Meghan McCaig
                                          State Bar No. 24070083
                                          Federal I.D. No. 1804619
                                          Meghan.McCaig@tklaw.com
                                          Thompson & Knight LLP
                                          One Arts Plaza
                                          1722 Routh Street, Suite 1500
                                          Dallas, Texas 75201
                                          (214) 969-1700
                                          (214) 969-1751 (facsimile)

                                          ATTORNEY-IN-CHARGE FOR
                                          PLAINTIFF

                                          OF COUNSEL FOR PLAINTIFF:

                                          Ronald M. Jacobs (pro hac vice)
                                          Christopher J. Climo (pro hac vice)
                                          Venable LLP
                                          rjacobs@venable.com
                                          600 Massachusetts Avenue, NW
                                          Washington, D.C. 20001
                                          (202) 344-8215
                                          (202) 344-8300 (facsimile)



                         CERTIFICATE OF CONFERENCE

        I certify that I conferred with counsel for Defendant regarding the relief requested
in this motion and he represented that Defendant opposes this motion. Accordingly, it is
presented to the Court for determination.

                                          /s/ J. Meghan McCaig
                                          J. Meghan McCaig




                                         7
     Case 4:20-cv-04034 Document 11 Filed on 12/14/20 in TXSD Page 8 of 8




                              CERTIFICATE OF SERVICE

       I hereby certify that on the 14th day of December, 2020, a true and correct copy of the
above and foregoing instrument has been forwarded to counsel of record via facsimile
transmission (courtesy copy via email) as follows:

                     Brock Akers
                     The Akers Firm PLLC
                     3401 Allen Parkway, Suite 101
                     Houston, TX 77019
                     713-583-8662
                     bca@akersfirm.com

                                                  /s/ J. Meghan McCaig
                                                  J. Meghan McCaig




                                          8
